On petition eor a rehearing.
Downey, C. J.
In a petition for a rehearing, the appellant again urges the insufficiency of the evidence to justify the verdict of the jury. It is insisted that the evidence shows only an express trust, and that as there was no writing to prove its existence, it cannot be enforced.
The consideration for the conveyance of the land to the appellant moved from the appellee, and the appellant agreed to sell the land, pay certain debts of the appellee, and account to him for the residue of the amount received. The appellant sold the land and received the purchase-money. He paid a small amount in discharge of the debts of the appellee, and also a part of the residue, but refused to pay the remaining part. For this residue the judgment was rendered. We think, according to McDonald v. McDonald, 24 Ind. 63, Gwaltney v. Wheeler, 26 Ind. 415, and Milliken v. Ham, 36 Ind. 166, the trust was valid, as a resulting trust, without any declaration or acknowledgment thereof in writing.
The petition is overruled.